DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 15 December 2020 is acknowledged.  Claims 1-8, 13, and 16 have been cancelled.  Claims 9, 11, 15, and 17 have been amended.  Claims 18-21 have been added.  Claims 9-12, 14, 15, and 17-21 are pending and under consideration.

A new ground of rejection is set forth below, accordingly, this action is non-final.  Any objection or rejection not reiterated below has been obviated by Applicant’s amendment, particularly the inclusion of specific SEQ IDs for the anti-CD3 light and heavy chains in the independent claims.  Applicant’s argument that the prior art did not teach the particular sequence set forth in SEQ ID NO: 8 is addressed by the revised rejection under 35 USC 103.


Drawing
The Replacement Drawings filed 15 December 2020 are acknowledged and have been entered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9, 10, 15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US20170224818 to Lindhofer et al. (“Lindhofer;” of record) and/or US20160015749 to Gottschalk et al. (“Gottschalk;” of record) in view of US7575923 to Dorken et al. (“Dorken;” IDS).
Lindhofer 
Lindhofer teaches methods of treating cancer by administering a bispecific, trifunctional antibody.  See entire document, e.g., Abstract, [0061], claims.  In one embodiment, the bispecific antibody comprises a portion that binds a tumor associated antigen that is PDL1 and a portion that binds the T cell surface antigen CD3.  E.g., claims 8, 9, 12, [0077], [0082].  The bispecific antibody can take any of a variety of forms.  E.g., claim 6 and [0064]-[0075].  
In one embodiment, Lindhofer teaches that the bispecific antibody may be in the “BiTE®” format.  E.g., [0064], [0085].  A BiTE® format comprises two scFv (each comprising a 
Various IgG-like formats are also taught by Lindhofer.  E.g., [0065]-[0075]; [0086]-[0089].  Lindhofer teaches that the IgG-like format is advantageous because it includes an Fc region that additionally activates other accessory immune cells to target the tumor.  E.g., [0004], [0018], [0026]-[0027].  In many of the IgG-like formats, the heavy chain of each antibody component is linked to each other.  E.g. [0072].  
Lindhofer also teaches that the bispecific antibody may be used to treat any of a variety of cancers, including in combination with other anti-cancer agents.  E.g., [0124]-[0128], claims 25, 26, 35, 36.  The cancers to be treated include breast cancer, acute and chronic leukemias of myeloid or lymphoid origins (i.e., AML, CML), and glioblastomas.  E.g., [0130], claim 13.  The necessary outcome of administering the anti-CD3xanti-PDL1 bispecific antibody to treat cancer is that CD4+ and CD8+ T cells that are cytotoxic for the PDL1+ tumor are activated and induce death of the PDL1+ tumor cell.  [0015], [0083]. 

Gottschalk
Gottschalk teaches methods of treating cancer by administering an immune cell that secretes an engager molecule that has an activation domain and an antigen recognition domain.  See entire document, e.g., Abstract and Figures 1-3.  In one embodiment, the engager comprises an antigen recognition domain that binds an inhibitory molecule expressed on a cancer cell that is PD-L1 and the T cell activation domain that is CD3.  [0015], [0083].  Gottschalk 
The engager molecule can comprise two scFv’s, each specific for the activation domain and the antigen recognition domain.  [0027], Figure 2, [0117]-[121].  In multiple working embodiments, Gottschalk links a scFv containing, from N- to C- terminus, VH and then the VL of the anti-CD3 antibody “OKT3” at a position that is C-terminal to the scFv of the an anti-tumor antigen component.  
Gottschalk teaches that the methods of treating cancer further comprise administering any of a variant of additional anticancer therapies, including chemotherapy, radiation, etc. [0224]-[0227].  

Neither Lindhofer nor Gottschalk exemplify any anti-CD3/anti-PDL1 bispecific antibodies nor does either reference teach that the anti-CD3 component should comprise the variable regions set forth in both SEQ ID NOS: 7 and 8, as now required by independent claims 9 and 17.

Dorken
Dorken teaches a bispecific, single chain polypeptide that comprises binding sites for the tumor antigen CD19 and the CD3 antigen expressed on T cells.  See entire document, e.g., Abstract and Background of the Invention.  This structure is a bispecific T cell-engager (BiTE®) and is the same bispecific format as taught by Lindhofer to be a format usable for an anti-CD3/anti-PDL1 fusion protein.  In Dorken’s working embodiment, the construct comprises the LCD19-VHCD19-VHCD3-VLCD3.  E.g., claim 1 and Figure 8; SEQ ID NOS: 9 and 10.  The anti-CD3 components are the variable domains of the OKT3 antibody and these comprise instant SEQ ID NOS: 7 and 8.  SEQ ID NO: 10 of Dorken is reproduced below with the linker sequences in bold and underlined:
<210> SEQ ID NO 10
<211> LENGTH: 531
<212> TYPE: PRT
<213> ORGANISM: Homo sapiens
<400> SEQUENCE: 10
      Met Gly Trp Ser Cys Ile Ile Leu Phe Leu Val Ala Thr Ala Thr Gly
      1               5                   10                  15
      Val His Ser Asp Tyr Lys Asp Asp Asp Asp Lys Asp Ile Gln Leu Thr
                  20                  25                  30
      Gln Ser Pro Ala Ser Leu Ala Val Ser Leu Gly Gln Arg Ala Thr Ile
              35                  40                  45
      Ser Cys Lys Ala Ser Gln Ser Val Asp Tyr Asp Gly Asp Ser Tyr Leu
          50                  55                  60
      Asn Trp Tyr Gln Gln Ile Pro Gly Gln Pro Pro Lys Leu Leu Ile Tyr
      65                  70                  75                  80
      Asp Ala Ser Asn Leu Val Ser Gly Ile Pro Pro Arg Phe Ser Gly Ser
                      85                  90                  95
      Gly Ser Gly Thr Asp Phe Thr Leu Asn Ile His Pro Val Glu Lys Val
                  100                 105                 110
      Asp Ala Ala Thr Tyr His Cys Gln Gln Ser Thr Glu Asp Pro Trp Thr
              115                 120                 125
      Phe Gly Gly Gly Thr Lys Leu Glu Ile Lys Gly Gly Gly Gly Ser Gly
          130                 135                 140
      Gly Gly Gly Ser Gly Gly Gly Gly Ser Gln Val Gln Leu Gln Gln Ser
      145                 150                 155                 160
      Gly Ala Glu Leu Val Arg Pro Gly Ser Ser Val Lys Ile Ser Cys Lys
                      165                 170                 175
      Ala Ser Gly Tyr Ala Phe Ser Ser Tyr Trp Met Asn Trp Val Lys Gln
                  180                 185                 190
      Arg Pro Gly Gln Gly Leu Glu Trp Ile Gly Gln Ile Trp Pro Gly Asp
              195                 200                 205
      Gly Asp Thr Asn Tyr Asn Gly Lys Phe Lys Gly Lys Ala Thr Leu Thr
          210                 215                 220
      Ala Asp Glu Ser Ser Ser Thr Ala Tyr Met Gln Leu Ser Ser Leu Ala
      225                 230                 235                 240
      Ser Glu Asp Ser Ala Val Tyr Phe Cys Ala Arg Arg Glu Thr Thr Thr
                      245                 250                 255
      Val Gly Arg Tyr Tyr Tyr Ala Met Asp Tyr Trp Gly Gln Gly Thr Thr
                  260                 265                 270
      Val Thr Val Ser Ser Gly Gly Gly Gly Ser Asp Ile Lys Leu Gln Gln
              275                 280                 285
      Ser Gly Ala Glu Leu Ala Arg Pro Gly Ala Ser Val Lys Met Ser Cys
          290                 295                 300
      Lys Thr Ser Gly Tyr Thr Phe Thr Arg Tyr Thr Met His Trp Val Lys
      305                 310                 315                 320
      Gln Arg Pro Gly Gln Gly Leu Glu Trp Ile Gly Tyr Ile Asn Pro Ser
                      325                 330                 335
      Arg Gly Tyr Thr Asn Tyr Asn Gln Lys Phe Lys Asp Lys Ala Thr Leu
                  340                 345                 350
      Thr Thr Asp Lys Ser Ser Ser Thr Ala Tyr Met Gln Leu Ser Ser Leu
              355                 360                 365
      Thr Ser Glu Asp Ser Ala Val Tyr Tyr Cys Ala Arg Tyr Tyr Asp Asp
          370                 375                 380
      His Tyr Cys Leu Asp Tyr Trp Gly Gln Gly Thr Thr Leu Thr Val Ser
      385                 390                 395                 400
      Ser Val Glu Gly Gly Ser Gly Gly Ser Gly Gly Ser Gly Gly Ser Gly
                      405                 410                 415
      Gly Val Asp Asp Ile Gln Leu Thr Gln Ser Pro Ala Ile Met Ser Ala
                  420                 425                 430
      Ser Pro Gly Glu Lys Val Thr Met Thr Cys Arg Ala Ser Ser Ser Val
              435                 440                 445
      Ser Tyr Met Asn Trp Tyr Gln Gln Lys Ser Gly Thr Ser Pro Lys Arg
          450                 455                 460
      Trp Ile Tyr Asp Thr Ser Lys Val Ala Ser Gly Val Pro Tyr Arg Phe
      465                 470                 475                 480
      Ser Gly Ser Gly Ser Gly Thr Ser Tyr Ser Leu Thr Ile Ser Ser Met
                      485                 490                 495
      Glu Ala Glu Asp Ala Ala Thr Tyr Tyr Cys Gln Gln Trp Ser Ser Asn
                  500                 505                 510
      Pro Leu Thr Phe Gly Ala Gly Thr Lys Leu Glu Leu Lys His His His
              515                 520                 525
      His His His
          530
The anti-CD3 heavy chain variable region (VH) and light chain variable region (VL) are in italics.  
 	The spacer used to link the anti-CD3 VH to the anti-CD3 VL (residues 404-419) is a spacer as set forth in instant SEQ ID NO: 16.  The spacer linking the anti-CD19VH to the anti-CD3 VH (residues 278-282) is G4S spacer as set forth in instant SEQ ID NO: 14.  The spacer that links the anti-CD19VH and VL (residues 139-153) is a (G4S)3 spacer as set forth in SEQ ID NO: 12.   (Relevant to claims 18-20.)
	The variable region of the heavy chain of the anti-CD3 antibody is linked to the variable region of the tumor targeting anti-CD19 antibody.  (Relevant to claim 21.)
Dorken teaches the same anti-CD3 heavy and light chain variable regions as instant SEQ ID NOS: 7 and 8 and uses them to prepare a bispecific construct using the same spacer sequences as claimed so that simple substitution of the anti-PDL1 heavy and light chain variable regions for the anti-CD19 VH and VL regions prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.



Claims 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US20170224818 to Lindhofer et al. (“Lindhofer;” of record) and/or US20160015749 to Gottschalk et al. (“Gottschalk;” of record) in view of US7575923 to Dorken et al. (“Dorken;” IDS), as .
The teachings of Lindhofer and/or Gottschalk in view of Dorken set forth above are incorporated here in full, as are the reasons why that combination renders claims 9, 10, 15, and 17-21 unpatentable.
Lindhofer and/or Gottschalk in view of Dorken does not teach that the anti-PDL1 antibody should comprise the variable regions set forth in SEQ ID NOS: 5 and 6, as recited in claim 11, from which claims 12 and 14 depend.

Korman
Korman teaches anti-PDL1 antibodies that are human, that have high affinity, and that are useful for treating a variety of cancers.  See entire document, e.g., Abstract.  The amino acid and encoding nucleic acid sequences of the heavy chain variable region and light chain variable region of the antibody “12A4” are provided in Figures 2a and 2b and the amino acid sequences are the same as those set forth in instant SEQ ID NOS: 5 and 6.  That antibody was described in the Examples as able to activate T cells, e.g., Examples 7 and 9, and to block binding of PDL1 to PD1, e.g., Examples 10 and 11.
  
In view of the teachings of Korman of the VH and VL sequences of an anti-PDL1 antibody useful for treating cancer and the teachings of Lindhofer and/or Gottschalk regarding the desirability of combining an anti-PD-L1 antibody with an anti-CD3 antibody in a bispecific format, the ordinary artisan before the effective filing date of the claimed invention would have found it obvious to prepare either an anti-PDL1/anti-CD3 IgG-like bispecific or BiTE-type bispecific antibody.  Lindhofer and/or Gottschalk teach the desirability of a bispecific antibody that binds both PD-L1 and CD3.  Dorken exemplifies bispecific T cell-engagers comprising the anti-CD3 heavy and light chain variable regions set forth in SEQ ID NOS: 7 and 8, and in those constructs the VH is linked to the VL by the spacer set forth in instant SEQ ID NO: 16.  Further, Dorken uses the spacer of SEQ ID NO: 14 to link the anti-CD3 scFv to the amino terminus of anti-tumor antigen scFv in which the VL is at the carboxy terminus and is linked to the VH by the spacer of SEQ ID NO: 12.  Given the sequences of the Dorken for the bispecific T cell-engager and the anti-PDL1 heavy and light chain variable regions set forth in SEQ ID NOS: 5 and 6, as taught by Korman, it would have required no more than direct substitution of an anti-PD-L1 scFv arranged in the same way as the anti-CD19 scFv used by Dorken to produce a bispecific T cell-engager comprising all of the elements identified by SEQ ID NO in the instant claims, arranged in the same way.  Further, Lindhofer teaches multiple IgG-like constructs in which the full heavy chain of one antibody (not just the VH domain) is linked to the heavy chain of the other antibody.  Lastly, and as was well known in the art, Gottschalk teaches that additional anticancer agents may be further administered along with the bispecific antibody.  
Accordingly, none of claims 11, 12, or 14 provides a patentable distinction and the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  


Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, please use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/JESSICA H ROARK/Primary Examiner, Art Unit 1643